Opinion issued September 11, 2003   

 
 




 







In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00875-CV
          01-03-00922-CV
____________

IN RE IVO NABELEK, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Ivo Nabelek, has filed a petition for writ of mandamus and a motion
to allow for the filing of the originals only and to proceed as a pauper.  See Tex. R.
App. P. 2, 9.3(a)(1)(A), 20.1.  The motion is granted.  Only the originals of
documents need be filed in this proceeding, and relator may proceed as a pauper.  
	For the same reasons stated in our March 20, 2003 opinion denying relief
to relator, the petition for writ of mandamus is denied.  See In re Nabelek, No. 01-03-00197-CV, slip op. at 2 (Tex. App.--Houston [1st Dist.] Mar. 20, 2003, orig.
proceeding) (not designated for publication).
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Higley.